EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 12, line 4, replaced [(a)activating], -- (a) activating --;
In claim 12, line 8, replaced [(b)analyzing], -- (a) analyzing --;
 	In claim 20, line 4, replaced [(a)activating], -- (a) activating --;
In claim 20, line 6, replaced [(a)automatically], -- (a) automatically --.

Allowable Subject Matter

Claims 1-20 are allowed in light of the amendment filed on 07/20/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
As per claim 1, “An auto clean machine, comprising: a chassis; an internal light source, located inside the chassis, configured to emit internal light; an external light source, located outside the chassis, configured to emit external light; an optical sensor, configured to sense optical data generated according to reflected 10light of the external light or according to reflected light of the internal light; and a control circuit, configured to analyze optical information of the optical data; wherein if the internal light source is activated, the external light source is de-activated and the control circuit determines variation of the optical information is larger than a variation threshold, the control circuit changes the internal light 15source to be non-activated and the external light source to be activated”;
As per claim 12, A cliff determining method applied to an electronic device 30comprising an internal light source configured to emit internal light and an 3Appl. No. 16/425,955 Reply to Office action of May 05, 2022 external light source configured to emit external light, comprising: (a)activating the internal light source and de-activating the external light, and sensing optical data generated according to reflected light of the external light or according to reflected light of the internal light by an optical sensor in the 5electronic device; (b) analyzing optical information of the optical data by a control circuit in the electronic device; (c) automatically changing the internal light source to be non-activated and the external light source to be activated by the control circuit, if variation of the 10optical information of the optical data generated according to the internal light is larger than a variation threshold; and (d) automatically determining whether a cliff exists or not according to the optical information of the optical data generated according to reflected light of the external light by the control circuit, after the internal light source is non-activated 15and the external light is activated.”; and
As per claim 20, “A surface type determining method applied to an electronic device comprising an internal light source configured to emit internal light, comprising: 20(a)activating the internal light source to emit the inter light to a surface which the electronic device is provided on; and (b)automatically determining a type of the surface according to reflected light of the internal light by a control circuit in the electronic device; wherein the step (b) determines the type of the surface according to an image quality 25of the optical data generated according to reflected light of the internal light.”.
 No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B